I respectfully dissent because I remain unpersuaded that any prejudice resulted from the trial court's failure to provide a complete oral recitation of the jury instructions at the conclusion of this case. While the second syllabus paragraph ofState v. Comen (1990), 50 Ohio St.3d 206, 553 N.E.2d 640, is correctly cited by the majority, their analysis ignores the significant fact that the rule stated in the syllabus did not prevent our Supreme Court from affirming Comen's conviction on the ground that no demonstrable prejudice was attributable to the trial court's failure to instruct the jury in accordance with the syllabus rule. The same lack of demonstrable prejudice confronted us in State v. Owens (Jan. 13, 1983), Hamilton App. Nos. C-920134 and C-920135, unreported, 1993 WL 5183 and, for that reason, we concluded, by application of both the syllabus rule and the holding of Comen, that the convictions then under review should likewise be affirmed. I believe that the same result should obtain here.
In Comen, after preliminarily charging the jury, the trial court denied Comen's request that it recharge on the matters of credibility and weighing of evidence *Page 484 
after the parties had delivered their closing arguments. When it framed its holding on appeal, the Ohio Supreme Court said this:
"Turning our attention now to the case before us, and being mindful of our previous discussion, we find appellant presents no evidence that he was prejudiced by the trial court's refusal to repeat all instructions. Additionally, appellant presents no evidence that the absence of instructions on credibility and weighing of the evidence at the completion of counsel's arguments was prejudicial.
"Accordingly, while we find that the proper procedure is for a trial court to explicitly follow Crim.R. 30 when instructing a jury, we also find appellant's first proposition of law not well-taken." State v. Comen, supra, 50 Ohio St.3d at 210,553 N.E.2d at 644.
It should be noted in this case that the trial court did recharge the jury, immediately prior to its deliberations, on the definition of reasonable doubt and on certain of the duties assumed by the members of the panel.
With respect to the majority's separate discussion of the significance to be attributed to the absence of written jury instructions in this record, the more prudent course, in my view, is to leave the issue for another day because it is one that has never been briefed or argued in this case, either in the trial court or in this court.
Accordingly, due solely to the lack of demonstrable prejudice, I would affirm the trial court's judgment on the basis of the holding set forth in State v. Comen, supra.